Citation Nr: 0202152	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  98-05 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, evaluated as 20 percent disabling prior to 
January 1, 1998, 30 percent disabling from January 1, 1998, 
and 20 percent disabling from June 1, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from July 1963 to December 
1966.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In December 2000, the Board remanded the veteran's claim to 
the RO for additional development.  The case has been 
returned to the Board and is ready for further review.  


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.  

2.  Prior to January 1998, the veteran's disability was 
manifested by complaints of pain and slightly decreased 
motion, with no showing of instability or functional 
impairment.  The veteran additionally had residuals of recent 
surgery including swelling, an unhealed scar, and motion from 
20 to 90 degrees.  A 100 percent temporary total rating was 
assigned effective from September 1997 to January 1998.  

3.  From January 1998 to May 31, 1998, the veteran's 
disability was manifested by complaints of giving away, and 
pain; motion was from 0 to 110 degrees.  

4.  From June 1, 1998, the veteran's right knee disability 
was manifested by complaints of pain, and range of motion 
from 10 to 120 degrees.  There was no evidence of ligamentous 
instability.  There was objective evidence of pain, and 
weakness, and the veteran ambulated with an antalgic gait.  



CONCLUSIONS OF LAW

1.  Prior to January 1, 1998, the criteria for a schedular 
rating beyond 20 percent have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.14, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2001).

2.  From January 1, 1998 to May 31, 1998, the criteria for a 
rating in excess of 30 percent have not been met.  38 U38 
U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 
5261 (2001).

3.  From June 1, 1998, the criteria for a rating of 30 
percent for the service-connected right knee disability have 
been met.  38 U.S.C.A. §§  1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.7, 4.14, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5260, 5261 (2001); DeLuca v. Brown, 8 Vet. App. 
202 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Recently the Veterans Claims Assistance Act of 2000 (VCAA) 
[codified at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)] 
was enacted.  The VCAA redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2001).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been effectively satisfied with respect to the issues on 
appeal.  With respect to these issues, the Board observes 
that the veteran was informed in the July 2000 Statement of 
the Case and subsequent Supplemental Statements of the Case 
of the relevant law and regulations and the type of evidence 
that could be submitted by him in support of his claim.  In 
addition, in response to a Board remand, medical records have 
been obtained and examinations of the veteran have been 
conducted.  The Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, a remand of this issue for further 
development would not avail the veteran or aid the Board's 
inquiry, and would only serve to unnecessarily delay a 
decision.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  


The Evidence

The record shows that the veteran was granted service 
connection for a right knee disability in March 1994, and a 
20 percent disability rating was assigned.  This was based on 
service medical records which showed that the veteran had a 
right knee injury in 1965, and that subsequently he underwent 
a medial meniscectomy.  The RO also considered private 
medical records, which showed right knee arthritis, and also 
considered a 1993 VA examination report.  The VA 1993 
examination report documented slight right knee swelling with 
an 8-centimeter scar and moderate tenderness.  Right knee 
flexion was to 80 degrees, and extension was described as 
full.  Private records also dated in 1993 show the right knee 
to be stable, and motion from 0 to 125 degrees.  In 1995, he 
complained of knee pain.  The knee was noted to be stable 
with motion from 0 to 105 degrees.  

VA outpatient treatment records dated in 1994 and 1995 show 
treatment for complaints of pain, and findings of tenderness, 
crepitance, and decreased motion in April 1994 (0 to 110 
degrees).  In September 1994, motion was from 0 to 85 degrees 
with crepitance and pain on palpation.  A Lidocaine injection 
resulted in some relief.  In March 1995, motion was from 0 to 
100 degrees with tenderness.  Private medical records show 
continuing complaints of pain into 1995. 

In September 1997, the veteran sought an increased evaluation 
for his right knee disability.  The record shows that he 
underwent a right closing wedge proximal tibial osteotomy 
that same month.  He was examined by VA in October 1997.  It 
was noted that he was still in the acute postoperative period 
and was in a wheelchair.  It was reported that he also used 
crutches for a short period of time.  Examination showed 
swelling, and an unhealed scar; motion was reported to be 
from 20 to 90 degrees.  The diagnoses were: medial 
compartment degenerative joint disease in the right knee 
commencing while in service in 1964, with surgery performed 
on that knee less than five weeks ago and still in the 
convalescent period; and, meniscus degeneration, right knee, 
for which surgery was performed.  

A VA discharge summary, dated in December 1997, shows range 
of motion of the right knee to be from 0 to 110 degrees.  
Tenderness and crepitation were noted.  

In February 1998, the RO granted a 100 percent evaluation 
effective in September 1997 based on convalescence, and 
continued the 20 percent evaluation effective January 1, 
1998. 

VA outpatient records show that in December 1997, the veteran 
could resume light duties.  The records show that in March 
1998, the veteran complained of giving away and right knee 
pain.  A physical therapy report showed strength to be 4/5.  
X-rays showed degenerative changes, status post proximal 
tibial osteotomy.  In May 1998, it was reported that the give 
away and knee pain previously reported had significantly 
improved with physical therapy and that the veteran was now 
working.  It was also noted that activities of daily living 
were without difficulty.  Examination showed the incisions to 
be healed with no effusion.  Range of motion was from 0 to 
110 degrees.  It was noted in September 1998, that the 
veteran was doing well.  

On VA examination in June 2000, the veteran complained of 
knee pain.  It was noted that the veteran had an antalgic 
gait, favoring his right leg.  Motion of the right knee was 
from 0 to 130 degrees.  Intra-articular crepitus was noted, 
as was some suprapatellar swelling.  X-rays showed no acute 
bony abnormality, no significant progression of degenerative 
osteoarthritic changes, and an old healed proximal right 
tibial osteotomy.  The diagnostic assessment was: status post 
torn medial meniscus, circa 1964, with open arthrotomy and 
surgical resection; former (1997) tibial osteotomy for 
realignment of right knee; and progressive osteoarthritis 
since initial injury in 1964 of right knee.  It was noted 
that pain limited the veteran's functional ability, that it 
increased with use, that there was additional loss of range 
of motion, and that there was fatigability.  

In July 2000, the RO increased the veteran's evaluation to 30 
percent disabling effective from January 1, 1998 to May 31, 
1998.  It was determined that from June 1, 1998, a 20 percent 
evaluation was warranted.  

In April 2001, the hardware was surgically removed from the 
veteran's right knee at a VA facility.  At a VA examination 
conducted in April 2001, the veteran reported that he had 
improved following his surgery, and that he had less 
discomfort in his knee.  He stated that he had symptoms 
associated with prolonged walking and standing and with 
activities associated with his job.  He reported having knee 
pain daily, which was constant and worsened with activity.  
On examination, it was noted that the veteran limped 
slightly, favoring his right leg.  Motion was from 5 to 100 
degrees, with discomfort at the extremes of both maneuvers.  
Tenderness was noted over the medial joint line of the knee 
as well as over the surgery site.  It was stated that there 
was no obvious evidence of ligamentous instability.  The 
diagnosis was, degenerative joint disease, right knee, 
secondary to injury in the service.  The examiner found that 
there was pain on use and incoordination, and that weakened 
movement and excess fatigability were unable to be 
determined.  

The veteran underwent a VA examination in August 2001.  A 
history was taken and it was noted that most recently, the 
veteran had had hardware removed from his right tibia.  The 
veteran complained of constant right knee pain, stiffness 
especially in the morning, and limitation of motion.  On 
examination, it was noted that the veteran had limping and 
had an antalgic gait to protect his right side.  There was no 
redness, warmth or swelling of the right knee.   There was no 
tenderness to palpation along the lateral aspect of the knee 
joint.  The examiner noted a 7 cm. well healed surgical scar 
on the lateral aspect of the right knee and an 11-cm. scar as 
the result of recent surgery on the anteromedial surface of 
the right patella.  Motion of the right knee was from 10 to 
120 degrees.  Pain and discomfort were noted during the 
flexion test.  It was noted that there was no evidence of 
ligamentous instability.   It was noted that strength testing 
of the flexors and extensors in the knees showed a difference 
between the right and the left side.  Definite weakness in 
strength was noted on the right side.   The diagnoses were: 
status post torn medial meniscus, circa 1964 with open 
arthrotomy and surgical resection; tibial osteotomy right 
knee, 1997, removal of hardware of the right tibia, and post-
operative degenerative right knee joint disease.  The 
examiner noted that as to the DeLuca questions, there was 
pain on use and incoordination; and that weakened movement 
and excess fatigability were unable to be determined.  


Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2001).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.10 
(2001).

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001) provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, and a 30 percent evaluation for severe 
knee impairment with recurrent subluxation or lateral 
instability.  

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic.  38 C.F.R. § 4.71a, 
Diagnostic Code 5259 (2001).  Dislocated semilunar cartilage 
with frequent episodes of locking, pain, and effusion into 
the joint warrants a 20 percent evaluation. 38 C.F.R. § 
4.71a, Diagnostic Code 5258 (2001).  Traumatic arthritis is 
rated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint(s) involved.  When, however, the 
limitation of motion of the specific joint(s) involved is 
noncompensable under the appropriate diagnostic code(s), a 10 
percent rating is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001).  

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees or a 30 
percent evaluation if flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260 (2001).

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 degrees 
or a 50 percent evaluation if extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2001).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (2001).

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2001).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59 (2001).

The VA Office of General Counsel has provided guidance 
concerning increased rating claims for knee disorders.  See 
VAOPGCPREC 23-97.  The General Counsel held in VAOPGCPREC 23- 
97 that a veteran who has arthritis and instability of the 
knee may be rated separately under Diagnostic Codes 5003 and 
5257, provided that any separate rating must be based upon 
additional disability. When a knee disorder is already rated 
under [Diagnostic Code] 5257, the veteran must also have 
limitation of motion under [Diagnostic Code] 5260 or [Code] 
5261 in order to obtain a separate rating for arthritis.  If 
the veteran does not at least meet the criteria for a zero-
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  In 
VAOPGCPREC 9-98, the General Counsel, citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991), held that even if the 
claimant technically has full range of motion but the motion 
is inhibited by pain, a compensable rating for arthritis 
under Diagnostic Code 5003 and § 4.59 would be available, 
assuming of course that arthritis is clinically demonstrated.  

The Board has considered Diagnostic Codes 5256 (ankylosis), 
5258, 5262 (impairment of the tibia and fibula), and 5263 
(genu recurvatum), but the required pathology to rate under 
those Diagnostic Codes has not been shown.


A.  Prior to January 1, 1998

The record shows that the veteran was assigned a 20 percent 
evaluation for his right knee disability.  While the veteran 
was treated for complaints of pain in 1994 and 1995, there is 
no showing in the record of impairment under the applicable 
Diagnostic Codes noted above, beyond 20 percent prior to 
January 1, 1998.  Private and VA treatment records show 
complaints of pain; however, while there is a showing of some 
limitation of motion, there is no finding of instability, or 
of functional impairment.  On VA examination in October 1997, 
the veteran was in the acute postoperative period.  In 
December 1997, it was noted that the veteran could resume 
light duties.  However, a temporary total rating based on 
convalescence was appropriately assigned by the RO in January 
1998, effective from September 1997.  This rating was 
continued until January 1, 1998, when a 20 percent evaluation 
was reinstated.  Thus, a schedular evaluation beyond 20 
percent during this time period is not warranted.  

B.  From January 1, 1998 to May 31, 1998

The RO subsequently determined that a 30 percent evaluation 
was proper from January 1, 1998 to May 31, 1998.  In order to 
increase the veteran's evaluation beyond that amount for that 
time period, the record would have to show ankylosis (D.C.  
5256), limitation of extension to at least 30 degrees (D.C. 
5261), or nonunion of the tibia and fibula (D.C. 5262).  
There is no finding of ankylosis or nonunion.  In addition, 
extension was noted in May 1998 to be to 0 degrees.  Thus in 
this time frame, under the relevant schedular criteria, a 30 
percent evaluation, but no more is proper.  

C.  From June 1, 1998

The veteran's disability was rated as 20 percent disabling 
from June 1, 1998.  The Board finds that the veteran's 
symptoms more nearly approximate the criteria for a 30 
percent rating during this time period.  In this regard, 
while range of motion is no more than slight, at from 0 to 
130 degrees in June 2000, from 5 to 100 degrees in April 
2001, and from 10 to 120 degrees in August 2001 (the average 
normal range of motion of the knee is from 0 to 140 degrees. 
38 C.F.R. § 4.71, Plate II (2001), and there is no 
instability, the Board finds that the veteran's disability as 
a whole presents symptoms which more nearly approximate 
severe disability.  In this regard, the Board notes that the 
veteran had limping and an antalgic gait.  He had decreased 
motion and pain was noted on flexion.  Weakness was reported 
on the right when compared with the left.  In addition, the 
examiner confirmed that there was pain on use and that there 
was incoordination.  

The Board finds that the above findings support a conclusion 
that the veteran's disability more nearly approximates severe 
disability and that an increased rating to 30 percent for the 
period from June 1998 is warranted.  


Additional Arguments

The veteran has argued that a separate rating for scarring is 
warranted.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") determined that separate 
manifestations of the same disability may be rated 
individually if none of the symptomatology for any one of the 
conditions is duplicative of or overlapping of the 
symptomatology of the other conditions.   The Board has given 
consideration to the nature and severity of the veteran's 
right knee surgical scars, and whether compensation should be 
assigned in accordance with Diagnostic Codes 7803, 7804, and 
7805.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2001).  As the medical evidence of record does not show that 
the veteran's scars of the right knee are poorly nourished, 
repeatedly ulcerated, tender, painful on objective 
demonstration, or cause any functional impairment, a separate 
rating is not for application. The Board finds that the 
evidence shows that the veteran's scars are well healed and 
thus a separate rating based on tenderness, or pain (D.C. 
7804) is not warranted.  Neither is there any showing that 
the veteran's scars limit function of the knee (D.C. 7805), 
or that the scars are superficial, poorly nourished with 
repeated ulceration (D.C. 7803).  

The veteran has also argued that a separate rating should be 
assigned based on instability and arthritis of the knee under 
VAOPGCPREC 23-97 (July 1, 1997).  Thus, the Board must 
consider whether a separate evaluation may be assigned for 
disability in the appellant's right knee under VAOGCPREC 23-
97 or VAOGCPREC 9-98 and the pertinent decisions by the 
Court.  

As noted in opinions of the VA General Counsel (VAOPGCPREC 
23-97 and 9-98), a claimant who has arthritis and 
subluxation/instability of a service-connected knee may 
receive separate evaluations under Diagnostic Codes 5257 and 
5003 (and therefore 5010), relative to arthritis.  While 
arthritis has been confirmed by X-ray, the Board notes that 
on VA examination in April 2001 and again in August 2001, it 
was found by the examiners that there was no ligamentous 
instability.  There were no objective findings of recurrent 
subluxation or instability of the knee.  Therefore, 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98 do not provide a basis 
for a higher evaluation herein.

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1)(2001).  The veteran has not offered any 
objective evidence that the service-connected right knee 
disability has interfered with his employment status to a 
degree greater than that which is contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  It is noted that on VA examination 
in April 2001, the veteran reported that he was still 
working.  Nor does the record reflect frequent periods of 
hospitalization for the disability at issue.  Hence, the 
record does not present an exceptional case in which the 
currently assigned evaluations are found to be inadequate.  
See Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired). Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of extraschedular ratings pursuant 
to 38 C.F.R. § 3.321(b)(1) are not met; and therefore, the 
Board affirms the RO's conclusion that higher evaluations on 
an extraschedular basis are not warranted. See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An increased evaluation for a right knee disability beyond 20 
percent prior to January 1, 1998 is denied.

An increased evaluation for a right knee disability beyond 30 
percent from January 1, 1998 to May 31, 1998 is denied.  

An increased evaluation for a right knee disability to 30 
percent is granted from June 1, 1998, subject to controlling 
regulations governing the payment of monetary benefits.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

